            EXHIBIT A
           PW *Ai►AWtW6D:~,unfi~:~~~~~Q ~R~                                     d: :blil`dq~
                                            tq-1saA: IIaff"Rma 5zgtr 3g pmvool =#s:upw e pammmqur,;TQ/pvB
                Pmo:Audwa[yftpmdp Mfv.) 10P~** GTOZ -fiVt Um4aLq~:~~:.i~ uo:~.-£
                               '~~~Q~~~~ `~~ ~S~~a•~~~: ~~a~a.g~o~~~~~~~~ t~5~ ~s"~~ ~t~ ~~~
                                   PO~o~.                                          ~47~a~a~
                                     ,VtO#II3o=mms 041 Pm ~wmalma isio I'appoi ~ `a~asaq p~ro~aa~a:
                        .. -                .. .        _.....   .. .... :
                                                                                 :$A,o►UQ3$0 ;ri+oa4iW(4 saMs
                                                                                  ara~~Q.T.~~+~~aro .Pue:3j310jN
                             .           ..
                       ~- ~ ~W~"[.~~P~. ~~;90q"4i~A5qqd-O% xY1ON SHKW
                                                           ~;fi~Ii~'I~,I►tIU~
                                                          ~~                         S:LhT~EI~~tI
                                                          E                          NM , ~,7►-S,—WHO
                                                                                                  M
                                                          ~           ~`Et1.'Q-AMM1IOO MM-        :t~[31i~
                                                          C             .    . -t~d+~Q~~~.t~:~+~.
                                                           .~
                                                           ~
                                     91zoloz
                                             ~              c.
                                                            ~                            swwllm& ~~
                                                 uw-lo3- mvqD -j-,s
DIMaB                                       M
                                            il-~.= 7VI3OV-'HMNWU
wtl. ZZ:O L OZOZ/s/b                               sVnaZ)IMIED.-Mci.:M
/I}unoo jlelo •}g
9LZOlOZ
AAH9'INf1a 31wdP
Valo }I=l3
Aelo 'd 4ele4e>1    Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 1 of 9 Page ID #7
Pal!i AIleoluojPsl3
  a,W. vzwuwa aqvM&o pwam P= puaiuilavo:om,aaml_val .taq- amko4,mq.ftsago
~s:ft~            q aq o~ p~~n~ s~H►:~u~fi.~l1 ai~i~aeb'~~+eid:aq~.siroi~s~s~ ~~ ~ ~~~~~!c~
        pauQqtiauiaaroPaW30:ne-lo auzos 6auo Yo. ling= W=.azd Puv.l*ajF gW *t:L 'O:i
                 ,R4uM                             ,suomd w
 vI pMt iuu ioq poprjau!: ~ uo~puoo iol000s~:pu~
                                                           .. ...... .
                                                                                           'fi
           xa*jo:adoos pwasmo9►-aW m~►
                                                             , aq};W.X U -g.
         atop.saaAolduca }w sWAIas `sWWa* pPWJoP aOKd poa OU M
                                                       N.4m. Id'aw p*lus
  Pua 99 o~:'MaQUsa3i aim% ow-O. Ma 's PWOUR As90101#3 l= j(bUaa9hR. 'a
            "a jow.sugs ftqmdn A= isodin Pa~ kTssotam poe 4fmkq-t*
            6
                                       vo.~oaf tndia" g tq PWM.P-
    ,      ~~                                                •sast~d~s~ai~Pua~I
                                                                                         s4MIQ/pun .
":-4aa8t~lM ftWjjoJ;D*Jo: fle ao aia09 aUo.Io -AMS s&n, %'30,(ojdW pM SWOAM: %ua3E s~
                     smwado ~CD
                            . . wemoa-aw°Ppolw aoleld P= amn a* -W,mu •/..
                                                                                Imoo*W
   pue luosaad'ma souqqa.& a?aaVg.qmlcT*qX amid pm am, Ppi*xo3e =p 3a MU' 9
                                                                                     'MPitd=pres OD
                 .                                                                           .
 jsmW oMpiiis,uwam pag 4040cr~,j Supjado zmfvo wePuapCl -"Vjo sasrnuxaid ap uo -(ifi%MVt
                                                                         . ..     - -
                                   -:. a :ato ~I d.Ptia-.auiR Paz~q~}u~mr~tQ~ ~a%~#~
           s~.~BC~?~flA.- al urd.spa~t                                                1Ri. S
         -qti~~'~p 'W_3o AMw M ur mumq.gmqortpmo3ps'Stqop st .Auedt000 BuimwdQ
                                                ui ssou.wnq,.op ,o~
   Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 2 of 9 Page ID #8
           Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 3 of 9 Page ID #9




                                                                                          i ,g hersew
    Wiffiams yas jreqitai±m #o:wd_did spen&ilixers sums:on:hospital&and:pl;ysieiaus -ih ewm
    and vAllz in tice futtire be rEpn- ed to spend d'iveFs.sttms oti.ho:spi#aiS anid physician..s.in. euft:
    heimelt .the PWrfiff Annie . Villiam surstaaned gred pain and memtal.- m,guisli, .aud-w'ill 'ui.-the.
    firtcue;suste3n:pW lmn aW ineatat=aaguo~ tbe:Flamtiff.Annc:WMiams l&s:s.utaimed
    "p8rm.aaeot injwies to herleft kmee anii atlw itYtelnal-aasd.extmnW orgaan5, the:PlWntiffAtmie

    Wffliams has misspd numeraus wurkhg.days and wiii;ln tlie fiittiie ntiss- nume~rou~ vr~irk~g days,
    oR :to lwei pei=
                 'ftt:detrimW.% thevm i~:the~:excess~ 4f ~3Q;DOC~;t~(1 d~a~, p1us:qo~ts of~e

    sait
             WUMEFE?iZE; for A tho aaforementionedt.reas©ns; til~ Plaltt~iff~l~ln~ie W'~11~s~ P~Ys
    -for,a.judgment:ag~t #he 1?efendantCajiciM.f3pwa.ti*:Companyitt a-sum iva:tlteoxsem of
    $50,E100.00-:dollars plus,. mst.oftlizs sutt and:for any other.-mat#et, the-Court dee. just;an+d

    egtxitab~e.
                                                 Law,0.€fices Qf GaryA~.,11" P:C:.
                                                 Ay6LGarg A. Madc
                                                 G~ry A. Ma* #~Oso39
                                                 10 Soiuth Jackson SirC4
                                                  Bel~~vi11~,: illijaois-:62220
                                                 61:9-2-36-27 , 60-pbone
                                                  6.18i'467=61371°-fm.
                                                 : .Q-E : c `MU&O :c 'i
                                                 A-ttornsy . for        Wrxtiff

                                                 ,C~o~ ~I
                                                        ,

               COQMES NO'VfV' ftPI ~tiff ,AumeWAi,i~ms by -anil through her attomey, "C~ary A.
; Tvock:and fEii°Count-U :4f her -eattse-of aetion ogaimst the DAndant CajuwOpwating Co~anY
i



;-dlbla Ghwrc$=s Cht.cken-stafts toithe Coutt:as foRows:
                                                                             ..
             I.'Zhat on or about Fobivaiy 14; 201 9.the Plaip.t~ !~ W`iltbm. is-. and: was at aR tines
    Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 4 of 9 Page ID #10




w
MeWowd dn,4xmideot
        buo        of St Clair, County a0lbo staw. ofnlinoisi.
        I-Ita on-er allaTcbmwy 14-,M19 *aPlWnfiff Avmie'Wiffiams waq:,an
       2.
invited pest at the DAndant Cajm Opmft Company- d/b/a,ChwOWs Chicken the            , e-5
lomted at 4525 North Belt- Wat 50in tlia Ofty 0Boftville, county of SL Cl*suft-of Mimb.
       3.
        Tbatonor aboutTebruary 14,2019 the, DekndwA CajUn.Cqjerjt*mg..CompaW.Id/bla

Chuwh"s Chicken owed anNor nontained a reW btore located at 4525 North Belt West in the
City ofBelleviReCounty of St CIW, State of Mois.

        Thatatft-fimand piwe afhresgd,.~Dolendwt Com OpwAing Company dPola
       4.

ChureWs Clucbn ww ad is a fcaign corp"on hcemd to do, bumess-m ihe Staft Of.MiUDIS.

Ibe.DeftadptQdw
           ~ , OpdadftCbmpag
                           - y4WaCbweV-i~ Mcken-is d6m
                                                    * g and-cobducting

business inthe Cbudy-.qf8L

       5.
        That at the aforementioned time and placelbe Phdnfiff Annie'Vffiams was-

lawW- on -the premisps:of &e D&hdant Caitm Opwaft Compwy d/b/a ChwWs Micken

and was 2p_'-iqvjte4 guest on.said premises.

       6.7hat,at,thoaforesaid time-and place ftPl"ff Annit l Wflliam~-w.as presmt and

uong.*O. femde tewoom
       7. That at the time md plm*-donsaid tlw Defendant QCjun Opwafing Compmy dVhfli

ChumWg Chicken tkough.its--agents, savants and employms, was guilty ofow somw all.of

the folloWft
         i - ne_
               gh'
                 .g.m aM
              A-NL-g-gm y aad carc6sly nudoWned a sink"m the fempleaboom on the
              DefeAdn, ~3s preWws.
             ,A...Negligent4r2md-.- cAreloslyfi4ed:-tiD-WaMtlicPlakd Annie WiffiamllWshw
              vm bft-dkecW;o .4.dojewus 16CAWMIL
             C,       gently aud ewdossly NW to pwt-any wan.'mg AM-at o awftsirk
                     '.Ihe.'f
             -Jbc*d'-m              .-reMpOIA,
              D.Negftway md cmles* allowed a sb* in the bmWe restwom to and
             strikelbe,.Plaiin WK.
    Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 5 of 9 Page ID #11




       8. 'That:at the-#ime.and .plaw-aforogd the ageiits,:servants and empil-oycRes Qfthe
                            -Co 'pyd~~~~~'~


                              .t.heieeig the Defoodmt Cajun Q"naing-Con.pwy' d1h(h:
           ifig at eH AMOs' relem
ChurWz Gbicken had a duty tv:mmuoin.tb& pemise.s: tn a safe :aud_ reasoriAle -coudition.:vvhi+ch.
inetded1panot10W*n€►t ta► Aow'.asirk:to hfl=and:shile itspaWm mdmore patcularly
ft:i~.~ai*ff
       .
        10,Thavas. a dWd'and-proximate nsWt.ofoFae, some or a#. o€the'afoimeiafloIIed
-$egOgent-irt andlor omissionsthe.Plainfiff Annie VV`illioms vcias: caused Wbe lut by Mirig sink
e~s~g:~e~e:~r i~~e .her Tefftnee:od o€her inomd and exwnW orgaos;ft P16WMAmnie

NV'iltiam was xeq       Wan440 spn4:.divm svms- on hospiWs: and physi"ciiviaau-cuari~g her~eI~`
and-wiii in tbo fWM be requffe1 to;smd crivers.suim on hospit*IS Md. ph3►sICiaM In cUtiDg
IWelt.lhe:Plaui~iffAxWe
                  .     WiMam~s sustained.;great pain AuO mi~n#ai:anguish,:amd vv71 'iri lU
fidwe ausWm gmat pam and meuM aaguL*:*c.Pl                       Williems lwvstained

pemment iioucies tu herleft kttee nad otherintetnal=d;exf:ernai orgays, the PWa.tiffA►bnie

Wiffiams.bas bi~numerous wo3rk:utg:cUYs aQd wifl:ht ~ ftitue.Am
                                                             "Muimedus walciog days,
sU: tD her Pemanen deWmawt in xhe sum rn ihe.excos :of 1s50;000,00 dollsn; Plus:eosta of #he-

s~

        ~IE~~~E; f~r aA tt~ a~o~eraentione~ re~tns; ~e Pia~~~ruue ~V'. s

fvrzaJu0p=t ag..ains€ the D±etendimt C.= OperalinglCompany-d1bta G`hiveWs Ctiolom in:a.
                    ,
mm: in the oXoess o               dolkw-pIus, cost of tWs.. suit aQd for auy odw matts the iCo~rtt
Aotmjvd aud ~~1~.                                                       ~
Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 6 of 9 Page ID #12




        :0
 ell-
     Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 7 of 9 Page ID #13




:gttast on:said pr_erni~ses.
         €r.1hat;a# ft.Ansaid tbwmkpiaeeft Ptainfiff-Annie.Wfflams was pmsentand
using:*e fern4e-r.estrooin,
         I.-That:at:tiie-t~me and piaee 9foresaid the-De       Churel's Chieken tbrough

it.s age,9s;. servants:and etVJO~.ees, was gculty ofone'some ox°att-of-the.foliovvi4gneg*ent:aots

auworomisaigonr.
             A:-Negligently and carelessJy maintfi.ined a sink:in the femate -restrooini on: the
             Def~adan.t;s Pz+emnses-
             B: Ategligeidy and earetessly faited to =~ t~►e ~'I~ff ~e '@G~.~ia~s ~:she
             -was l~emg-.d~cfect to a deng~ous location:.
             (~ 14** aiid cardesjy failed to Fost-any waraing sips:at arnear ft:sink            -
             taeaMd :in[: tte fmde rosir6o~,
             D: Neg~igently~ aad earelessly: aitowed a: s~ink: in tlie femade: restcoom to f~ a~d
                  stzib *e: Ptahgiadf
         S. That. atft~ time addplace aafonsaid the. agents, servaiits anii-employees otthe-
   -
Defe~
                    . m:w~~ viffiia
      -Chtire~t's Einel       ..: the:.eourse-and seope Qf *eli` enVloymenL

         % That at al1 tilnes ieleuast'herein 4te-I?efendant at>rcfi's Chicken bad a duly-#o

Maintain beie: premises:~ a safe :and-#easonable -eonditivn wWcli iwluded 'ba not:lifmited lo not
to attow a: " to fall and: Wike its patcona.
         14. 7Fhk-as a direo.ead-pro~imatte z~es~# o~.oae;:s©m~ ~ aiI of#t~.afote~ti~

negligent:ad andlor oini:ssions the P,iaantiff Ainie Willnams vvas-caused t4=be iiit hy fditig sink
-causitAg:her ta injtrre .her`-left kttee and othee-fitterW:nnd>extemal orgaus;be Ptainw.~ie
Willtajms was :required.#a=aad- rlid.spettd divers sums on liospitais a.ud phgsi:cian-m cening:herself
                                      .                                            :.
~wili lnthe~e ~i.e-req"t~ixed^taspe~.dkvets: st}ms:o~r~iospxt~s`a~'Pik.ysiciaw in;c~
herself,. the- PlaintiffAnntie WMiaMS sustaked great pain and mental: angiusk,attd-wil1 in the

future sus gFeat paia and menW. aguish tlie PlaiWiff Ame WMms has-sustainect
pemment:injmies tv l~eF.left.:knee.and otber tfxternd -and -e. ~ftnat 4DFgaPs;. tht PiaiaM Annie
Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 8 of 9 Page ID #14




     7 N




                                                                         Pa.
                                                    ~~
     Case 3:20-cv-00747 Document 1-1 Filed 07/31/20 Page 9 of 9 Page ID #15
                                                                          Electronically Filed
                                                                             Kahalah A. Clay
                                                                                 circuit Clerk
                                                                          JAMIE DUNLEAVY
                                                                                                 2OL0276
                                                                                        St. Clair County
           IN"T
             .M.-C WIM
                   "-"".''C(jtJR-tFOR-,T-RE,-.T...                     _CL4LCjRCUff 4=020 10:22 AM
                                                                                                 9013943




 AMW WMLMMS
                   PLAWHTR

                                                                       20L0276
                                                                 NO.
 CAXW OPERAMN.01-COW...           JET AL-
          4jW-_S
               .




                                         AMDAVIff
       1W AAdOk_1s:ma&jpumPa_4"o                     Atk222ft--undew
                 s
'p. J..A$~
       W   pm      by        I 09--~pf   C(* --.0-Al
                                                  Afiftce
                                                      O)v id
                                                           ,l
 that ihe "C'MOY44MOO40 soO* tiy- them              dops exodw,61),060r,604.


                                          taW:QM:fs Qa.ty-,ik.MaCk::PX4..
                                           -.*U
                                          Sy  -s-pa !I A, -Mac,

                                          1.0 S-outh lodmon Stfeat
                                          -




                                         Oolieville, Othdis. 6222a
                                         '01    6-270-phome-
                                          619-476   :-, -1 4ax
                                                'Y-687
                                          Anormy for'$O.Plai
